The opinion of the court was delivered by
Magie, Chief Justice.
The first cause of demurrer presented by defendant is that the count demurred to fails to show that the trustees of School District No. 1, in the county of Bergen, the maker of the bond in question, had power to make the same. The averment is that the bond was issued pursuant to the Public Instruction act of March 27th, 1874. The second cause of demurrer assigned by defendant insists that this statement is insufficient, because by that act authority to issue such bonds by school districts requires the consent of the inhabitants of the district.
When corporate bonds of a municipality are issued by special agents having limited powers, the declaration on such bonds must exhibit the possession of such powers. Morrison v. Bernards, 7 Vroom 219; Cotton v. New Providence, 18 Id. 401. But when corporate bonds are issued by general agents or the corporation itself, no such averments are necessary. Montague v. Church School, 5 Id. 218 ; Rahway Savings Institution v. Rahway, 24 Id. 48.
*374The averment of this count that the bond in question was issued by the corporation known as the Trustees of School District No. 1, in the county of Bergen, is sufficient.
The third cause of demurrer assigned by defendant is that the acts of the legislature of April 6th, 1897, and of April 22d, 1897, upon which the liability of the defendant to the plaintiff is founded are void because the objects of said acts are not expressed in their titles.
The provisions of the act of April 6th, 1897, were construed by this court in the case of McCully v. Board of Education of Ridgefield Township, ante p. 18. It was there held that the act imposed the indebtedness of a bond such as that in question upon a separate school district set off from a township, if there was within its limits a schoolhouse belonging to the board of education of the township and for the erection of which.there is an indebtedness on such bond for which the said board is liable, and that the said indebtedness shall be assumed and become the obligation of the board of education of the set off school district, and that whenever the board of education of the township is compelled to pay by suit and judgment at law any portion of such indebtedness, the board of education of the set off school district must repay to the board of education of the township the amount of the judgment, with interest, and the same may be collected by action.
The objection now made to this legislation does not seem to have been presented to the mind of the court in that case.
The provisions of the act of April 22d, 1897, substantially imposes the same obligation.
The act to establish a system of public instruction, approved March 27th, 1874, conferred corporate powers for school purposes, including the power to purchase land, to build school-houses, to borrow money for those purposes and to incur and issue obligations therefor. These corporate powers are plainly within the title of the act under the construction given to our constitutional provision on that subject in cases too well known to require citation.
*375Legislation properly apportioning or imposing obligations that have been thus issued, among such corporations as the legislature deemed to be properly liable, is within the scope of the title of the Public Instruction act in question.
The result is that the demurrer must be overruled and the plaintiff is entitled to judgment thereon.